DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 2, 4, and 10 are cancelled and claim 23 is newly added while claims 1, 7, 9, 12, and 15 are amended. Claims 1, 3, 5-9, and 11-23 filed 7/18/22 are pending. Because claims 17-22 were not addressed in the previous action, this action is made non-final.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
 	Claims 1, 3, 5-9, and 11-18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kamat (2017/0193479) in view of Melone et al (2014/0074714).
	Re Claims 1, 9: Kamat discloses comprising:  
storing, in a memory of a computing device, an account identifier associated with a transaction account of a user (see [0049] clearing house 30 maintains user account with mobile device 10, user account may have information for obtaining funds and/or account balance, [0057] merchant code 840 may identify account of individual receiving payment over mobile device 10);
reading, by an optical imaging device of the computing device, a machine-readable code displayed on a vending machine, wherein the machine-readable code is encoded with at least a device identifier (see [0050] mobile device 10 receive point-of-sale code from point-of-sale device 20, in [0046] it describes where point-of-sale device may be a vending machine or kiosk, [0059] mobile device 10 may scan QR code displayed by vending machine);
electronically transmitting, by a transmitting device of the computing device, at least the device identifier and the account identifier (see [0050] mobile device communicates point of sale code to clearing house 30, where clearing house 30 is third party system, [0061] discloses the mobile device 10 may append account alias 815 to point of sale code 215, where the account alias 815 may identify the mobile device 10 and user of the mobile device 10 to clearing house 30, the third party, [0057] point-of-sale code 215 includes merchant code 840 and merchant code 840 may identify account of individual);
obtaining, by the computing device, one or more product data entries that each indicates a product available in the vending machine  includes at least a product cost for the product (see [0054] purchase menus displayed on mobile devices 10 where purchase menu 210 may display plurality of items 240 as seen in Figure 2A, for example cost of Slim Cola is $1.57, therefore cost is displayed, [0085] purchase menu 210 may comprise item entry comprising price 250, item 240, may include minimum inventory quantity, therefore indicating product availability);
displaying, on a display device interfaced with the computing device, one or more product data entries, wherein each product data entry is related to a product available in the vending machine and includes at least a product cost (see [0054] purchase menus displayed on mobile devices 10 where purchase menu 210 may display plurality of items 240 as seen in Figure 2A, for example cost of Slim Cola is $1.57, therefore cost is displayed, [0085] purchase menu 210 may comprise item entry comprising price 250, item 240, may include minimum inventory quantity, therefore indicating product availability);
receiving, by an input device interfaced with the computing device, at least one selected product data entry of the one or more product data entries (see [0054] user may select plurality of items 240 and prices 250 and select button 260 to initiate on transaction, where purchase menus 210 displayed on mobile devices 10); and
electronically transmitting, by the transmitting device of the computing device, the at least one selected product data entry (see [0063] Fig. 3D shows item selection 213 and describes what the item selection includes including selected items 240 and transaction identifier 890, which may identify transaction to clearing house 30 (or third party));
receiving, by a receiving device of the computing device, a transaction confirmation indicating approval of a payment transaction involving the transaction account and the vending machine (see [0050] payment authorization may be communicated through mobile device 10, upon receipt of payment authorization, point-of-sale device 20 may complete transaction).
However, Kamat fails to disclose receiving an authentication request and transmitting a verification message as well as explicitly disclosing a third party vending system. Meanwhile, Melone discloses:
a third party vending system (see [0058] discloses mobile payment server can be similar to mobile payment server 112, therefore analogous to our third party payment system and third party server 304 can be similar to third party server 130, therefore analogous to our third party vending system);
responsive to the electronic transmitting to the third party vending system, receiving, by the computing device from a third party payment system that is a distinct entity from the third party vending system, an authentication request to verify the authenticity of the transaction account (see [0056] mobile payment server can contact handheld 202 and mobile device 204 to request approval of payment, again where mobile payment server is analogous to the third party payment system);
responsive to the authentication request, transmitting, by the transmitting device, a verification message to the third party payment system indicating that the third party payment system has verified the authenticity of the transaction account (see [0069] authorizing component 322 can communicate prepayment approval and/or amount to mobile payment server 302, which is analogous to third party payment system, wherein communication inherently includes a message).
From the teaching of Melone, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Kamat’s communicating of payments with Melone’s disclosure of receiving an authentication request and transmitting a verification message in order “… for attending vending machines allowing customers to initiate mobile payment for goods or services with an attendant handheld (see Melone Abstract).”
Re Claims 3, 11: Although Kamat discloses a trial selection may be encoded in [0099], it does not disclose wherein the one or more product data entries are encoded in the machine-readable code. Meanwhile, Melone discloses wherein the one or more product data entries are encoded in the machine-readable code (see [0048] discloses QR code encoding vending machine number or transaction identifier). From the teaching of Melone, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Kamat’s communicating of payments with Melone’s disclosure of encoding in order “… for attending vending machines allowing customers to initiate mobile payment for goods or services with an attendant handheld (see Melone Abstract).”
Re Claims 5, 13: However, Kamat fails to disclose a vending ticket. Meanwhile, Melone discloses wherein the transaction confirmation further includes a vending ticket, the vending ticket being comprised of at least the device identifier and one or more product identifiers (see [0079] payment confirmation and receipt (or ticket) sent to mobile device). From the teaching of Melone, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Kamat’s communicating of payments with Melone’s disclosure of a vending ticket in order “… for attending vending machines allowing customers to initiate mobile payment for goods or services with an attendant handheld (see Melone Abstract).”
Re Claims 6, 14: However, Kamat fails to disclose the vending ticket. Meanwhile, Melone discloses further comprising: electronically transmitting, by the transmitting device of the computing device, the vending ticket to the vending machine (see [0079] payment confirmation and receipt (or ticket) sent to mobile device where it can be canceled or reinitiated, therefore going back to vending machine). From the teaching of Melone, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Kamat’s communicating of payments with Melone’s disclosure of a vending ticket in order “… for attending vending machines allowing customers to initiate mobile payment for goods or services with an attendant handheld (see Melone Abstract).”
Re Claims 7, 15: Kamat discloses wherein the transmitting device of the computing device is configured to electronically transmit data to at least one of the third party vending system and the third party payment system using a first communication protocol and electronically transmit data to the vending machine using a second communication protocol (see [0047] mobile device 10 may communicate over network connection 24 through network 12 with clearing house 30 where network 12 can be Bluetooth, LAN, wireless, Internet, WAN, etc.).
Re Claims 8, 16: Kamat discloses wherein the first communication protocol is one of: the Internet and cellular communication, and the second communication protocol is one of: Bluetooth, radio frequency, and near field communication (see [0047] mobile device 10 may communicate over network connection 24 through network 12 with clearing house 30 where network 12 can be Bluetooth, LAN, wireless, Internet, WAN, etc.).
Re Claim 12: Kamat discloses further comprising:
receiving, by the receiving device of the computing device, the one or more product data entries from the third party vending system (see [0099] clearing house 30 communicates 620 price comparisons 265 to mobile device or can communication purchase menus 210 in response to trial item selection 213).
Re Claims 17-18: Kamat discloses wherein the one or more product data entries further include an indication of a quantity available for each of the one or more products (see [0085] minimum inventory quantity, [0104] quantity).
 	Claims 19-22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kamat (2017/0193479) in view of McCarthy et al (2013/0073365).
Re Claim 19: Kamat discloses comprising: 
a processor programmed to: receive, from the computing device, an identification of the vending machine (see [0058] unit code 850 identifies vending machine or kiosk); 
obtain, based on the identification, one or more product data entries each relating to a product available for vending at the vending machine (see [0054] purchase menus displayed on mobile devices 10 where purchase menu 210 may display plurality of items 240 as seen in Figure 2A, [0085] purchase menu 210 may comprise item entry comprising price 250, item 240, may include minimum inventory quantity, therefore indicating product availability); 
transmit, to the computing device for selection, the one or more product data entries relating to one or more products for purchase at the vending machine, the one or more product data entries comprising at least a product cost for each respective product from among the one or more products (see [0063] Fig. 3D shows item selection 213 and describes what the item selection includes including selected items 240 and transaction identifier 890, which may identify transaction to clearing house 30 (or third party), [0054] and Figure 2A for example cost of Slim Cola is $1.57, therefore cost is displayed); 
receive, from the computing device, an indication of a selection of one or more products and an account identifier, the one or more products having been selected at the computing device for vending by the vending machine (see [0054] user may select plurality of items 240 and prices 250 and select button 260 to initiate on transaction, where purchase menus 210 displayed on mobile devices 10); 
and transmit a result of the verification to the vending machine to cause the vending machine to vend the selected one or more products (see [0075] in response to receiving payment authorization 215, point of sale device 20 may autonomous vend product 460).
and transmit a result of the verification to the vending machine to cause the vending machine to vend the selected one or more products (see [0075] in response to receiving payment authorization 215, point of sale device 20 may autonomous vend product 460).
However, Kamat fails to disclose verifying an account with price/cost. Meanwhile, McCarthy discloses:
verify a transaction account associated with the account identifier based on the product cost for the selection (see [0050] payment authorization request may include amount of funds available to use from selected payment account, hence account identifier).
From the teaching of McCarthy, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Kamat’s communicating of payments with McCarthy’s disclosure of verifying in order “… for performing a payment transaction (see McCarthy Abstract).”
Re Claim 20: Kamat discloses wherein to verify the transaction account, the processor is programmed to: obtain a pre-authorization that covers the purchase of the one or more products; and wherein to transmit the result of the verification, the processor is programmed to transmit an indication of the pre-authorization (see [0036] discloses pre-authorization).
Re Claim 21: Kamat discloses wherein to obtain the pre- authorization, the processor is further programmed to: verify the transaction account after the selection and obtain an amount for the pre- authorization based on the product cost for the selection (see [0036] discloses pre-authorization).
Re Claim 22: Kamat discloses wherein to obtain the pre- authorization, the processor is further programmed to: verify the transaction account before the selection and obtain an amount for the pre- authorization based on the transaction account (see [0036] discloses pre-authorization).
Re Claim 23: Kamat discloses wherein the machine-readable code is dynamic such that the machine-readable code is usable only for completing the vending transaction, and a subsequent vending transaction with the vending machine can be performed only by utilizing a subsequent machine-readable code (see [0062] Fig. 3C account alias 815 may be encrypted as a one-time code associated with point-of-sale code 205).
Response to Arguments
	Applicant's arguments filed 7/18/22 have been fully considered but are moot in view of the new grounds of rejection. The Melone reference is used to teach the third party vending system. With regards to applicant’s arguments that Kamat fails to disclose the following limitations, the Examiner respectfully disagrees.
With respect to electronically transmitting, by a transmitting device of the computing device, at least the device identifier and the account identifier, Kamat discloses in [0050] that a mobile device communicates point of sale code to clearing house 30, where clearing house 30 is a third party system. Then in [0061], Kamat discloses the mobile device 10 may append account alias 815 to point of sale code 215, where the account alias 815 may identify the mobile device 10 and user of the mobile device 10 to clearing house 30, the third party. Therefore the account alias has a device identifier. Then, in [0057], Kamat discloses that the point-of-sale code 215 includes merchant code 840 and merchant code 840 may identify account of individual, therefore an account identifier.
With respect to obtaining, by the computing device from the third party vending system, one or more product data entries that each indicates a product available in the vending machine  includes at least a product cost for the product, Kamat discloses in [0054] purchase menus displayed on mobile devices 10 where purchase menu 210 may display plurality of items 240 as seen in Figure 2A. For example, the cost of Slim Cola is $1.57, therefore cost is displayed. Then in [0085] of Kamat, a purchase menu 210 may comprise item entry comprising price 250, item 240, may include minimum inventory quantity, therefore indicating product availability.
With respect to claim 3, the applicant argues that Kamat fails to disclose wherein the one or more product data entries are encoded in the machine-readable code. Although Kamat discloses a trial selection may be encoded in [0099], it does not disclose wherein the one or more product data entries are encoded in the machine-readable code. Meanwhile, Melone is now relied upon to teach this disclosure above.
With respect to claim 6, the applicant argues that Melone fails to disclose electronically transmitting, by the transmitting device of the computing device, the vending ticket to the vending machine. The Examiner respectfully disagrees. However, in [0079], Melone discloses a receipt being sent to the customer’s mobile device where it can be canceled or reinitiated, meaning it can go back to the vending machine. Here, a receipt is analogous to a ticket.
Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Wessel (Mobilizing Food Vending: Rights, Communication Technology and Urban Space in the American City, NPL) is found to be the most pertinent NPL prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAWAAD HAIDER whose telephone number is (571)272-7178.  The examiner can normally be reached on Mon-Fri 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO-supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Nathan Uber can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           /KELLY S. CAMPEN/Primary Examiner, Art Unit 3691                                                                                                                                                                                                        
/Fawaad Haider/
Examiner, Art Unit 3687